DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 32-33, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and similarly claims 33 and 36, the claimed limitation of “determining a new confidence value depending on a previous confidence value of the sensor and the determined difference between the first and second positional data” is unclear and not readily understood.  It is unclear of how a new confidence value is actually determined from a previous confidence value of the sensor and the determined difference between the first and second positional data.
Regarding claims 1, 5-15, 33, and 36, it is unclear and not readily understood of how and in what manner the model, the acceptability ranges, and the expectedness range are predefined and/or determined.  It is unclear of what statistics and/or conditions utilized for predefining 
Other claims are also rejected based on their dependency of the defected parent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17, 32-33, and 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method and computer system and/or program that requires a series of steps for determining a positioning of a portable device that is accomplished through a series of mathematical relationships, calculations, formulas, and/or equations.  This judicial exception is not integrated into a practical application because the claim requires no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities (i.e. support for a generic computer is disclosed in the disclosure, paragraphs [0079]-[0086]).  The claimed limitation further encompasses a user manually calculating and solving for each of the values and does not include additional element that are sufficient to amount to significantly more than the judicial exception because all claims elements, both individually and in combination, are directed to the mathematical manipulation of data by a general-purpose computer and/or by hand.  Thus, it does not integrate the abstract idea into a practical application.
Step 1 – Statutory Category
Claims 1, 33, and 36 recite a method and computer system and/or program that requires a  a positioning of a portable device.
Step 2A, Prong One – Recitation of Judicial Exception
Claim 1 and similarly claims 33, and 36 recite the steps of:
generating positional data including first and second positional data respectively from the first and second sensor signals, said positional data representing positional conditions of the portable device, by modelling the received sensor signals based on predefined models including signal models defining a correspondence between predefined sensor signals and predefined positional data;
comparing the first positional data with the second positional data to determine a difference between the first and second positional data;
adjusting, for each of the first and second one or more sensors, the confidence of the corresponding sensor by determining a new confidence value depending on a previous confidence value of the sensor and the determined difference between the first and second positional data;
weighting the generated positional data depending on the confidences of the corresponding sensors in the plurality of sensors; and
determining the positioning of the portable device based on the weighted generated positional data.
Claim 2 further recites the sensors; claim 3 further recites the position conditions of the portable device; claims 4-5 further recite the steps of adjusting the confidences of the sensors; claim 6 further recites the step of modelling the received sensor signals; claims 7-15 further recite the steps of determining abnormalities, defining acceptability ranges for matching the acceptable data; 1-17, 32-33, and 36 recite judicial exception because the steps as claimed are no more than mathematical relationships and mathematical calculations  that can be performed by a computer and/or by a user manually for solving each of the values that falls within the “mathematical concepts” grouping that are not sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-17, 32-33, and 36 recite the abstract idea.
Step 2A, Prong Two – Practical Application
The only additional element of claim 1 and similarly claims 33 and 36 is the step of “receiving sensor signals from the plurality of sensors, said sensor signals including first sensor signals from the first one or more sensors and second sensor signals from the second one or more sensors”.  This receiving limitation merely recites receiving certain signal to be analyzed.  As such, such receiving limitation is insignificant extra--solution activity to the judicial exception.  Accordingly, it does not integrate the judicial exception into a practical application of the exception.
Step 2B – Inventive Concept
As stated above, claims 1-17, 32-33, and 36  do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Since this judicial exception is not integrated into a practical application because the claim requires no more than data gathering steps that collect necessary data for the equation(s) and requires no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities; therefore, the claims are patent ineligible under 35 USC 101.

Allowable Subject Matter
Claims 1-17, 32-33, and 36 are allowed over prior art.  However, 35 USC 112(b) and 35 USC 101 rejections must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0356492 discloses a location estimation system includes a plurality of Kalman filters, a UWB position system, a pressure sensor, a temperature sensor and a MEMs chip that provides gyroscope, accelerometer, and magnetometer information.  The data is Kalman filtered to determine precise location information that is more precise any sensor that is processed to determine the probable location of a device.  The system further includes at least one camera based location determination systems is configured to provide either two dimensional or three-dimensional data wherein the system utilizes the absolute location information as well as the camera data to determine a precise location notwithstanding anomalies in the absolute location information.  In one embodiment, the data from the location estimation system is fused with data from the camera based location determination system to generate data that, overall, is more accurate than data from either source.

US 10,254,379 discloses systems and methods for estimating a position of a mobile device using information from two positioning technologies determine different position estimates for the mobile device using different positioning technologies, and determine a final position estimate for the mobile device using a weighted combination of the different position 

US 10,244,358 discloses position tracking for a bearer of mobile device.  Mostly, motion signals are inaccurate, especially if the mobile device is not a proprietary device, and one has to reckon that the bearer wears the mobile device somewhere else than where it is supposed to be worn in order to coincide with the laboratory conditions.  However, the information conveyed by the motion signals is sufficient in order to discriminate and detect between different typical wearing/carrying conditions, and accordingly position tracking based on such motion signals may be rendered far more efficiently by, first of all, using the motion signals gained from the one or more motion sensors so as to attribute them to one of a plurality of analysis parameter sets so as to obtain a selected analysis parameter set and, second, analyzing the motion signals using the selected analysis parameter set so as to obtain a signal indicating a locomotion of the bearer.

US 10,837,794 discloses systems and methods for characterizing on foot motion of a user with a portable device by obtaining parameters sufficient to characterize the on foot motion of the user from multiple sensor assemblies.  Each additional sensor assembly may be independent of each other.  The characterization of on foot motion is provided by synthesizing the parameters from the sensor assemblies.  Characterization of on foot motion may include detecting a step, estimating step length, or both.



US 8,933,841 discloses  a system, method and computer program for anonymous localization. The location of a mobile device can be determined based on received signal strength (RSS) from one or more access points (APs) and a radio map.  A radio map can be generated by measuring RSS at a set of fingerprints, which are a finite set of reference points within the area to be mapped.

US 8,738,035 discloses system and method for hybrid positioning using blended Wi-Fi and GNSS solution, which provides an overall good positioning accuracy as compared to feed forward blending solution.  Feeding back Wi-Fi and GNSS blended solutions to replace position states in GNSS enables blended solution to improve using past Wi-Fi information and also enables early correction of GPS drifts in urban canyons.  Smart blending prevents early degradation of blended solution due to bad Wi-Fi information.  Additionally, it gives good performance in open sky and mild urban canyons where GPS performance is generally quite 

US 8,174,447 discloses an apparatus for localizing a position on a path, radio signals of fixedly positioned radio transmitters being receivable along the path, the apparatus including a determiner for determining properties of the radio signals of the fixedly positioned radio transmitters at the position, and a comparator for comparing the determined electromagnetic properties with previously recorded properties which characterize a reference path, and for determining a relation between the position and the reference path on the basis of a result of the comparison.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646